Citation Nr: 1428745	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  13-26 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for headaches. 

2.  Entitlement to service connection for chronic fatigue, to include as due to undiagnosed illness and/or medically unexplained chronic multi-symptom illness due to Gulf War service. 

3.  Whether new and material evidence has been received to reopen a claim of service connection for short-term memory loss, to include as due to undiagnosed illness and/or medically unexplained chronic multi-symptom illness due to Gulf War service. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1990 to May 1991, to include service in Southwest Asia during the Persian Gulf War from December 1990 to April 1991.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The issues of entitlement to service connection for headaches, chronic fatigue syndrome, and memory loss (on a de novo basis) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed December 2003 rating decision denied service connection for short term memory loss, based essentially, on a finding that there was no diagnosis of such disability.  

2.  Evidence received since the December 2003 rating decision, including February 2009 and April 2011 VA treatment records, shows that memory loss was listed as an active problem and that the Veteran was treated for memory loss; relates to the unestablished fact necessary to substantiate the claim of service connection; and raises a reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

New and material evidence has been received, and the claim of entitlement to service connection for short term memory loss may be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).


ORDER

The previously denied claim of service connection for short term memory loss is reopened.  De novo review of the claim is discussed in the remand below.


REMAND

Regarding the claim of service connection for headaches, the Board notes that the Veteran underwent a VA examination in April 2013.  However, the Board finds this examination to be inadequate for adjudication purposes.  Specifically, although the examiner provided a detailed history of the Veteran's headaches, she failed to provide an etiology opinion.  An additional examination is warranted.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Regarding the claim of service connection for chronic fatigue syndrome, the Veteran asserts that this is related to his service in the Persian Gulf.  Chronic fatigue syndrome is listed among the medically unexplained chronic multi-symptom illnesses which constitute a "qualifying chronic disability" for purposes of the presumption of 38 C.F.R. § 3.317(a)(2)(i).  There is no medical opinion of record addressing whether a diagnosis of chronic fatigue syndrome is warranted.  The Veteran has provided statements that he experienced symptoms of fatigue on a regular basis since his service, additionally CBOC treatment records note complaints of fatigue and sleep disturbances.  Based on this evidence, and his acknowledged service in the Persian Gulf, the Board finds that a medical examination is necessary to determine whether the Veteran has chronic fatigue syndrome, and if so, if it is related to his Persian Gulf service.  See 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, further development is necessary to address the reopened claim of service connection for short term memory loss.  Specifically, the Veteran has not been afforded a VA examination to address the nature and likely etiology of his claimed short term memory loss.  As discussed above, VA treatment records note that the Veteran received treatment for short term memory loss.  Based on this evidence, and his acknowledged service in the Persian Gulf, the Board finds that a medical examination is necessary to determine whether the Veteran has short term memory loss, and if so, if such is related to his Persian Gulf service.  See 38 C.F.R. 
§ 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Furthermore, the record reflects the Veteran continues to receive treatment at the VA medical center (VAMC) in Kansas City, Missouri (to include the Mt. Vernon CBOC).  Records of such treatment are pertinent evidence in this matter, are constructively of record, and must be secured.  

Accordingly, the case is REMANDED for the following action:

1. The RO should secure for the record updated records of all VA treatment the Veteran has received for his claimed disabilities (to include records from the Kansas City VAMC and the Mt. Vernon CBOC). 

2. The RO should then schedule the Veteran for appropriate VA examination(s) in connection with his claims for headaches, chronic fatigue, and short term memory loss.  It is imperative that the record be made available to the examiner(s) for review in connection with each examination. 



a. Headaches

i. Please indicate when the Veteran's headache disability was initially manifested, i.e., (i) prior to service, (ii) during service, or (iii) post-service? 

ii. If determined that his headaches first manifested prior to his service, please indicate whether such was aggravated by his service (increased in severity).  Please identify the factual data that support that response.  The examiner is asked to comment regarding the importance, if any, of the Veteran's June 1989 Report of Medical History. 

iii. If determined that his headaches did not first manifest prior to his service, please identify the most likely etiology, specifically, is it at least as likely as not (a 50% or better probability) that such is related to his active duty service? 

A detailed rationale should be provided for all opinions.

b. Chronic fatigue

i. Does the Veteran have a valid medical diagnosis of chronic fatigue syndrome?  If fatigue manifestations/pathology are shown, but do not correspond to any known clinical diagnosis, such should be noted.

ii. If a diagnosis is provided, is it at least as likely as not (a 50% or better probability) that any chronic fatigue syndrome had onset during active duty service or is otherwise etiologically related to service? 

iii. The examiner is asked to consider whether any chronic fatigue, or signs and symptoms of such (if undiagnosed), can be collectively linked to an undiagnosed illness or a medically unexplained chronic multi-symptom illness associated with his service in the Persian Gulf. 

A detailed rationale should be provided for all opinions.

c. Short Term Memory Loss 

i. Does the Veteran have short term memory loss? 

ii. If so, is it at least as likely as not (a 50% or better probability) that any short term memory loss had onset during active duty service or is otherwise etiologically related to service? 

iii. The examiner is asked to consider whether the short term memory loss, or signs and symptoms of such (if undiagnosed), can be collectively linked to an undiagnosed illness or a medically unexplained chronic multi-symptom illness associated with his service in the Persian Gulf.

A detailed rationale should be provided for all opinions.

3. The RO should then re-adjudicate the claims on appeal. If any remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative opportunity to respond. The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


